DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
An amendment to the specification and claims filed on 3 January 2022 is acknowledged. Claims 1 and 10 are amended. Claims 1, 4, 7, 10-14, 16, 17, 22, 23, 31, 34, 35, 39, 46, 47, 50, and 53 are pending; claims 7, 17, 22, 23, 31, 34, 35 46, 47, 50, and 53 are withdrawn; and claims 1, 4, 10-14, 16, and 39 are examined herein on the merits.
In response to the reply filed on filed on 3 January 2022, the objection to the specification is withdrawn; the objection to the claims is withdrawn; the rejections under 35 USC 112(b) are withdrawn; and the rejections over the prior art are changed. Claims 12 and 39 are drawn to allowable subject matter.

Claim Interpretation
Claim 1 recites the limitations "L2 and L3 are, at each occurrence, independently an optional alkylene, alkenylene, alkynylene, heteroalkylene, heteroalkenylene, heteroalkynylene or heteroatomic linker"; "L1 is at each occurrence, independently either: i) an optional alkylene, alkenylene, alkynylene, heteroalkylene, heteroalkenylene, heteroalkynylene or heteroatomic linker; or ii) a linker comprising…."; and "R5 is, at each occurrence, independently oxo, thioxo or absent." The limitation "at each occurrence" is interpreted as referring to the recitation of the relevant group in formula of structure (I), rather than referring to the presence or absence of the relevant group in the claimed compound. Accordingly, the occurrence of an optional or absent group is not treated as a logical contradiction. In other words, claim 1 is interpreted as defining L1, L2, L3, and R5 as being either present or absent in the compound having structure (I).
The instant specification includes the following special definitions (page 5, lines 2 and 4):
"Oxo" refers to the =O substituent group.
"Thioxo" refers to the =S group.
5" having a single bond to a phosphorous atom. Accordingly, if R5 is non-absent, R5 is oxygen double-bonded to phosphorous, or R5 is sulfur double-bonded to phosphorous, despite the illustrated single bond between R5 and phosphorous.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 10, 11, 13, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Vybornyi ("Formation of Two-Dimensional Supramolecular Polymers by Amphiphilic Pyrene Oligomers," Angew. Chem. Int. Ed. 2013; newly cited).

    PNG
    media_image1.png
    297
    240
    media_image1.png
    Greyscale


3 of Scheme 1 (page 11489) (copied above). 
Accordingly, Vybornyi clearly discloses a compound having structure (I) or (IA), where n is 0, x is 1, y is 2, z is 1, R2 and R3 are OH, R4 is O-, R5 is oxo, M' is bivalent pyrene, and L is an alkynylene linker (-C≡C-CH2CH2CH2-).
Regarding the meaning of "alkynylene," the instant specification provides the following special definition (page 6, lines 3-7), which is satisfied by -C≡C-CH2CH2CH2-:
"Alkynylene" or "alkynylene chain" refers to a straight or branched divalent hydrocarbon chain linking the rest of the molecule to a radical group, consisting solely of carbon and hydrogen, containing at least one carbon-carbon triple bond and having from two to twelve carbon atoms, e.g., ethenylene, propenylene, n-butenylene, and the like. 

Claims 1, 4, 10, 13, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Nussbaumer ("Amplification of Chirality by Supramolecular Polymerization of Pyrene Oligomers," Angew. Chem. Int. Ed. 2011; IDS; previously relied upon).
Regarding claims 1, 4, 10, 13, 14, and 16, Nussbaumer discloses the α oligomeric pyrene strand of Scheme 1, where X = H:

    PNG
    media_image2.png
    275
    638
    media_image2.png
    Greyscale

Accordingly, Nussbaumer clearly discloses a compound having structure (I) or (IA), where n is 0, x is 1, y is 6, z is 1, R2 and R3 are OH, R4 is O-, R5 is oxo, M' is a divalent derivative of pyrene (-NHC(=O)-C16H8-C(=O)NH-), and L is alkylene (-CH2CH2CH2-).


Allowable Subject Matter
Claim 39 is allowed for the reasons indicated in the previous office action.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the (non-redundant) limitations of claim 1.
Regarding claim 12, the closest prior art of record is Nussbaumer in view of Lewis ("Orientation Control of Fluorescence Resonance Energy Transfer Using DNA as a Helical Scaffold," J. Am. Chem. Soc. 2005; previously cited), which does not teach or suggest the compound of claim 12, where L is, at each occurrence, independently an alkylene, alkenylene, or alkynylene linker.

Response to Arguments
Applicant's arguments filed on 3 January 2022 have been considered and are moot in view of the new grounds of rejection.
In view of Applicant's clarifying remarks regarding the meaning of "for each integral value of z" and "for at least one integral value of z," and the definition of "x," the corresponding rejections under 35 USC 112(b) have been withdrawn.
Regarding the rejections for anticipation by Nussbaumer, Applicant's arguments are unpersuasive because the grounds of rejection have been changed such that L is now interpreted as alkylene (-CH2CH2CH2-) and M' is now interpreted as -NHC(=O)-C16H8-C(=O)NH-, which is a divalent derivative of pyrene. Because of this new interpretation, claim 11 is no longer rejected for anticipation by Nussbaumer. However, claim 11 is anticipated by the newly cited prior art of Vybornyi.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797